

	

		II 

		109th CONGRESS

		1st Session

		S. 303

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2005

			Mr. Johnson introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Social Security Act and the

		  Internal Revenue Code of 1986 to exempt certain employment as a member of a

		  local governing board from social security coverage.

	

	

		

			1.

			Exemption of certain local governing board employment from

			 social security coverage

			

				(a)

				Amendment to Social Security

			 Act

				

					Section

			 210(a)(7)(F) of the Social

			 Security Act is amended by striking or at the end of

			 clause (iv), by adding or at the end of clause (v), and by

			 inserting after clause (v) the following new clause:

				

					

						(vi)

						by any elected or appointed

				member of the general governing board of any political subdivision of a State

				if the remuneration paid in a calendar year for such service is not more than

				$1,000 with respect to service performed during any calendar year commencing on

				or after January 1, 2006;

					.

			

				(b)

				Amendment to Internal Revenue Code of 1986

				Section 3121(b)(7)(F) of the

			 Internal Revenue Code of 1986 (defining employment) is amended by striking

			 or at the end of clause (iv), by adding or at the

			 end of clause (v), and by inserting after clause (v) the following new

			 clause:

				

					

						(vi)

						by any elected or appointed

				member of the general governing board of any political subdivision of a State

				if the remuneration paid in a calendar year for such service is not more than

				$1,000 with respect to service performed during any calendar year commencing on

				or after January 1, 2006;

					.

			

